Illinois Official Reports

                               Appellate Court



                  Freedman v. Muller, 2015 IL App (1st) 141410



Appellate Court   CARMELA FREEDMAN, Plaintiff-Appellant,                v.   MICHAEL
Caption           MULLER, Defendant-Appellee.



District & No.    First District, First Division
                  Docket No. 1-14-1410



Filed             June 30, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 12-L-11633; the
Review            Hon. Sanjay T. Tailor, Judge, presiding.



Judgment          Affirmed.



Counsel on        Mark T. Neil, of Mark T. Neil & Associates, of Chicago, for appellant.
Appeal
                  Alvin R. Becker and Matthew D. Elster, both of Beermann Pritikin
                  Mirabelli Swerdlove LLP, of Chicago, for appellee.



Panel             JUSTICE CONNORS delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Delort and Justice Cunningham concurred in the
                  judgment and opinion.
                                              OPINION

¶1       Plaintiff, Carmela Freedman, appeals from an order of the circuit court that dismissed a
     claim for palimony in Freedman’s second amended complaint pursuant to section 2-615 of the
     Code of Civil Procedure (the Code) (735 ILCS 5/2-615 (West 2012)). Freedman asserted this
     claim against Michael Muller, with whom Freedman had been romantically involved for a
     number of years. On appeal, Freedman contends that dismissal of the palimony claim was
     improper because unmarried cohabitants should have recognized property rights and the case
     that the court relied on, Hewitt v. Hewitt, 77 Ill. 2d 49 (1979), is based on foundations that have
     either been repealed or are not reflective of current society. We affirm.
¶2       This appeal concerns Freedman’s second amended complaint (complaint), which was filed
     on October 23, 2013. In addition to the palimony claim, Freedman’s complaint also asserted
     causes of action for constructive trust, unjust enrichment, quantum meruit, implied contract,
     and promissory estoppel. Only the palimony claim is at issue in this appeal.
¶3       In her complaint, Freedman, a professional hairdresser, stated that beginning in 1998, she
     and Muller, a “wealthy businessman and public figure” who owned several car dealerships,
     began a “long term intimate and confidential relationship as cohabitants.” Freedman also
     stated that although defendant was legally separated from his wife and told Freedman he would
     never divorce his wife, Freedman and Muller “lived a life for more than a decade as any
     married couple would.” According to Freedman, she and Muller lived together, traveled
     together, and socialized with one another’s friends, families, and acquaintances. Freedman
     stated that during their relationship, she and Muller lived either at her house in Northbrook or
     at Muller’s apartment in Chicago. Further, Muller paid for all expenses associated with travel
     and their social life, as well as certain of Freedman’s home expenses.
¶4       Freedman alleged that sometime in 2003, Muller convinced her to transfer her Northbrook
     house to him based on Muller’s misrepresentation that he would either transfer the title back to
     Freedman and pay all the expenses and maintenance on the house, or buy her a larger, more
     valuable replacement property for approximately $650,000. Freedman stated that, ultimately,
     Muller became the sole owner of the house by paying off the outstanding mortgage and taking
     the title in his name. According to Freedman, because of this transaction, she lost title to the
     house and approximately $10,000 in equity in the property. Freedman additionally stated that
     after Muller acquired title to the home, he demanded that Freedman remove her belongings
     from the house because he was going to start renovations and buy new furniture.
¶5       Freedman further stated that in late 2003 or early 2004, Muller convinced Freedman to
     move into his Chicago apartment. According to Freedman, Muller also insisted that she cut
     back the time she spent as a hairdresser “since [Muller] wanted [Freedman] to be available at
     his beck and call.” Freedman agreed to this and “significantly reduced the time spent in her
     business.”
¶6       Freedman’s complaint also included allegations about her condominium in Chicago, which
     until 2005, she had rented to third parties as a source of income. Freedman stated that in
     February 2005, Muller convinced her to sell the condominium and misrepresented to her that if
     she did so, he would buy her a three- to six-unit building that she would manage and own.
     However, this replacement property was never purchased. Freedman also stated that when she
     sold the condominium, Muller also promised to buy her another condominium for as much as
     $650,000, but this never occurred either.

                                                  -2-
¶7          Freedman additionally alleged in her complaint that she had twice cared for Muller when
       he was ill. In 1998, when Muller was diagnosed with esophageal cancer, Freedman oversaw
       Muller’s care and rehabilitation, and continued to obtain certain enzymes and antioxidants for
       him through January 2013. According to Freedman, after Muller was cured, he made
       Freedman promise that she would groom and cut his hair and take care of his medical care,
       health care, and personal needs. Freedman also stated that in August 2011, Muller had surgery
       after it was discovered that he had a lung tumor. At that time, Muller convinced Freedman that
       if she would take care of him physically and emotionally, he would take care of her financially.
       Freedman agreed and placed Muller “on a regime of Protesase after his surgery.” Freedman
       alleged that Muller declined to put his promises in writing and failed to follow through on
       those promises.
¶8          Freedman also alleged that during their relationship, she and Muller developed a business
       and personal relationship with the chief executive officer of Honda and that, thanks in part to
       Freedman’s efforts, Muller was awarded a car dealership in Indiana.
¶9          Additionally, Freedman’s complaint included allegations about Freedman and Muller’s
       various breakups and attempts to reconcile. According to Freedman, in June 2008, Muller told
       Freedman he was ending their relationship, and a week later, he told Freedman he was living
       with another woman. However, in October 2008, “[a]s an inducement to reconcile,” Muller
       told Freedman that: (1) he had opened a bank account in both of their names; (2) he was buying
       $30,000 worth of Ford stock and would buy $30,000 each of GMAC and Citibank stock for
       her; and (3) he would transfer title to Freedman’s home to her because he had not bought a
       replacement property. Freedman stated that she agreed to reconcile based on Muller’s
       representations, but other than opening the bank account, Muller did not follow through on his
       other promises.
¶ 10        Freedman stated that in 2009, she learned that Muller had been sexually involved with
       other women. According to Freedman, from that point until October 2012, “when [they]
       finally terminated their sexual and intimate relationship,” their relationship was “off and on.”
       Freedman stated that in August 2011, Muller again sought to reconcile with her “by promising
       certain financial benefits.” According to Freedman, Muller promised to: (1) transfer the title to
       Freedman’s home back to her or purchase a replacement property worth $650,000; (2) transfer
       title of two condominium units to her or provide title to residential real estate worth $650,000;
       (3) buy Freedman a multifamily apartment building worth $850,000; (4) provide major health
       insurance; (5) provide cars as necessary and pay for all attendant costs to maintain the cars,
       such as insurance; (6) transfer to Freedman the number of shares of Ford stock that could be
       bought for $30,000 in October 2008; (7) transfer to Freedman the number of Citibank shares
       that could have been bought for $30,000 in October 2008; and (8) transfer to Freedman the
       number of shares of GMAC stock that could have been purchased for $30,000 in October
       2008. Freedman stated that Muller refused to sign an agreement to memorialize these
       promises.
¶ 11        Freedman additionally alleged that over a year later, in October 2012, Muller again made a
       series of promises that were never fulfilled. Specifically, Muller promised Freedman that he
       would: (1) transfer title back to Freedman’s home or buy a replacement property for
       approximately $650,000; (2) buy a multifamily apartment building worth approximately
       $850,000 for Freedman to own and operate; (3) pay for Freedman’s health care expenses and
       health insurance; (4) transfer $30,000 worth of Ford stock, $30,000 worth of GMAC stock, and

                                                   -3-
       $30,000 of Citibank stock to Freedman; and (5) provide a new car and pay for related
       expenses.
¶ 12        Freedman stated that at all times, including after their most recent breakup, Muller had
       insisted that Freedman agree to take care of his medical and emotional needs and continue to
       be his hairdresser. Freedman agreed and continued to provide these services. Freedman also
       stated that while the suit had been pending, Muller had seized a 2007 Honda that Muller had
       provided for her and that Muller sought to evict Freedman from her home in a separate
       proceeding.
¶ 13        Following these factual allegations, Freedman presented seven claims against Muller.
       Count I, titled “PALIMONY CLAIM,” incorporated the factual allegations above and stated
       that Freedman and Muller had “cohabited and lived in a marital like relationship” for 10 years
       continuously “and then off and on” for an additional 4 years. Freedman further alleged that
       “[c]ertain courts have recognized property rights that unmarried cohabitants have upon
       dissolution of their relationship.” As relief, Freedman sought “an award of one-half of what
       [Muller] earned while they were in their intimate marital like relationship and for such other
       relief as this Court deems just and equitable.” In addition to the palimony claim, Freedman
       alleged claims against Muller for constructive trust based on fraud, constructive trust based on
       a breach of a confidential and fiduciary relationship, unjust enrichment, quantum meruit,
       implied contract, and promissory estoppel.
¶ 14        On December 9, 2013, Muller filed a motion to dismiss Freedman’s complaint. In addition
       to asserting that the other counts should be dismissed, Muller contended that the palimony
       claim should be dismissed pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West
       2012)) because Illinois does not recognize a cause of action for palimony. Muller stated that
       the “[c]ertain courts” that Freedman referred to in her complaint are outside Illinois and that in
       Hewitt v. Hewitt, 77 Ill. 2d 49 (1979), the Illinois Supreme Court stated that claims for
       palimony were unenforceable. Muller further asserted that even if Illinois recognized the
       property rights of unmarried cohabitants, Freedman acknowledged that Muller remained
       married, and therefore, relief would be unavailable to her.
¶ 15        In response, Freedman noted that despite Hewitt and other cases that followed its holding,
       other Illinois courts recognized that unmarried cohabitants had property rights in assets
       accumulated during the relationship. Freedman additionally contended that when Hewitt was
       decided, “public policy regarding traditional marriage was in a decidedly different place than it
       is in 2014,” and referred to appended exhibits that consisted of three census-related documents.
       Freedman further asserted that “many jurisdictions have recognized property rights to parties
       in formerly unmarried partner relationships.” As to Muller’s claim that relief would
       nonetheless be unavailable because Muller had been married during the relevant period,
       Freedman stated that Muller had still maintained a 14-year marital-like relationship with
       Freedman as a cohabitant.
¶ 16        Oral argument was held on Muller’s motion to dismiss on April 17, 2014. Counsel for
       Freedman acknowledged that many of the “palimony cases” cited the types of remedies
       contained in the other counts of Freedman’s complaint and stated that “[t]here has historically
       not been a count called palimony.” The court stated that it was bound by Hewitt and that there
       was no cause of action for palimony in Illinois. The court ultimately dismissed the palimony
       claim, but denied the motion to dismiss as to Freedman’s other claims. The court’s order
       included a finding pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010), stating

                                                   -4-
       there was no just reason to delay the enforcement or appeal, or both, of the dismissal of count I
       of Freedman’s complaint.
¶ 17        On appeal, Freedman contends that Hewitt, which was the basis for the circuit court’s
       ruling, should be modified or overturned because that case was based on foundations that have
       either been repealed or are not reflective of current society. Freedman points to other
       jurisdictions that have held that unmarried cohabitants have property rights, subject to meeting
       burdens of proof, and asserts that several jurisdictions have specifically criticized or rejected
       Hewitt. Freedman also argues that Blumenthal v. Brewer, 2014 IL App (1st) 132250, appeal
       allowed, No. 118781 (Ill. Mar. 25, 2015), which Freedman states repudiated Hewitt, provides
       support for her position that the property rights of unmarried people in marital-like
       relationships must be protected.
¶ 18        As a preliminary matter, Muller contends that Freedman’s opening brief failed to comply
       with the certain supreme court rules and should be stricken. Muller asserts that Freedman’s
       jurisdictional statement, statement of the case, argument section, and appendix are deficient,
       and accordingly, this court should strike Freedman’s brief in its entirety.
¶ 19        We agree that Freedman’s brief is deficient in certain respects, but we decline to strike it. In
       her jurisdictional statement, Freedman states, “This is an appeal from the granting of Muller’s
       Motion to Dismiss Count I of Freedman’s Second Amended Complaint. The trial court, in its
       discretion and with agreement of the parties, granted Freedman’s appeal of that dismissal
       pursuant to Supreme Court Rule 304(a).” Under Illinois Supreme Court Rule 341(h)(4)(ii) (eff.
       Feb. 6, 2013), the jurisdictional statement should include a brief statement or explanation of
       the basis for the appeal, including the rule or other law that confers jurisdiction, the facts of the
       case that bring it within the rule or law, the date that the order being appealed was entered, and
       any other facts that are necessary to demonstrate that the appeal is timely. Additionally, the
       facts in the jurisdictional statement should be supported by page references to the record on
       appeal. Id. Of these requirements, Freedman failed to include the date that the order being
       appealed was entered, the additional facts that would show her appeal is timely, and references
       to pages in the record.1
¶ 20        We next consider Freedman’s statement of facts and argument sections. Illinois Supreme
       Court Rule 341(h)(6) (eff. Feb. 6, 2013) requires that a statement of facts “contain the facts
       necessary to an understanding of the case, stated accurately and fairly without argument or
       comment, and with appropriate reference to the pages of the record on appeal.” While
       Freedman accurately and fairly stated most of the facts, she failed to include some key details,
       such as that the facts recounted were contained in her second amended complaint, as well as
       what transpired at the argument on Muller’s motion to dismiss. Muller also contends that the
       bulk of Freedman’s argument section consists of fragmented citations to out-of-state cases that
       support the abandonment of Hewitt, a case that Muller contends is inapplicable. Putting aside
       the substance of Freedman’s argument for the moment, we note that “[c]itation of numerous
       authorities in support of the same point”–as Freedman did at various times–”is not favored.”
       Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013).
¶ 21        Lastly, we consider Freedman’s appendix. An appendix to the appellant’s brief must
       include a table of contents, a copy of the judgment appealed from, any opinion, memorandum,

           1
            We note that the court entered its Rule 304(a) finding on April 17, 2014, and Freedman timely
       filed her notice of appeal on May 14, 2014.

                                                     -5-
       or findings of fact filed or entered by the trial judge, any pleadings or other materials from the
       record that are the basis of the appeal or pertinent to it, the notice of appeal, and a complete
       table of contents, with page references, of the record on appeal. Ill. S. Ct. R. 342(a) (eff. Jan. 1,
       2005). Instead of fulfilling these requirements, the appendix to Freedman’s opening brief
       consists of six exhibits that include census-related information, a report from the Bureau of
       Labor Statistics, copies of statutes, and a map showing a national chart of same-sex marriage.
       An incomplete copy of Freedman’s complaint is appended to her reply brief. We will not
       consider any documents that were not presented to the circuit court or any references to those
       documents on appeal. See People v. Reimolds, 92 Ill. 2d 101, 106-07 (1982) (a court of review
       must determine the issues before it solely on the basis of the record made in the trial court).
¶ 22       We caution that the rules of procedure for appellate briefs are rules, not mere suggestions,
       and it is within our discretion to strike a brief and dismiss an appeal for failure to comply with
       the rules. Parkway Bank & Trust Co. v. Korzen, 2013 IL App (1st) 130380, ¶ 10. However, we
       will not strike Freedman’s brief because Freedman’s brief is adequate in other respects and the
       deficiencies noted above do not hinder our ability to review the issues at hand. See
       Spangenberg v. Verner, 321 Ill. App. 3d 429, 432 (2001) (declining to strike brief where it
       complied with the rules in other ways and none of the violations were so flagrant as to hinder or
       preclude review).
¶ 23       Turning to the merits, this appeal is from the grant of a motion to dismiss pursuant to
       section 2-615 of the Code (735 ILCS 5/2-615 (West 2012)), which challenges the legal
       sufficiency of a complaint based on defects apparent on its face. Marshall v. Burger King
       Corp., 222 Ill. 2d 422, 429 (2006). On review, the question is “whether the allegations of the
       complaint, when construed in the light most favorable to the plaintiff, are sufficient to establish
       a cause of action upon which relief may be granted.” (Internal quotation marks omitted.) Karas
       v. Strevell, 227 Ill. 2d 440, 451 (2008). “In reviewing the sufficiency of a complaint, we accept
       as true all well-pleaded facts and all reasonable inferences that may be drawn from those
       facts.” Marshall, 222 Ill. 2d at 429. A cause of action should not be dismissed unless it is
       clearly apparent that no set of facts can be proven that would entitle the plaintiff to recover. Id.
       Although a complaint does not need to contain evidence, it cannot be merely conclusory, and
       must allege facts sufficient to bring a claim within a legally recognized cause of action.
       Redelmann v. Claire-Sprayway, Inc., 375 Ill. App. 3d 912, 921 (2007). The standard of review
       for a motion to dismiss brought under section 2-615 is de novo. Karas, 227 Ill. 2d at 451.
¶ 24       Much of Freedman’s argument is devoted to contending that Hewitt should be modified or
       abandoned. However, Hewitt is no longer good law. See Blumenthal, 2014 IL App (1st)
132250. As background, in Hewitt, the plaintiff, Victoria Hewitt, sought certain relief once her
       unmarried, family-like relationship with the defendant, Robert Hewitt, ended. Hewitt, 77 Ill.
2d at 52. Victoria contended that because Robert promised he would share his life, future,
       earnings, and property with her and because all of Robert’s property resulted from the parties’
       joint endeavors, she was entitled to a one-half share. Id. at 53. Victoria also pursued causes of
       action based on an implied contract, constructive trust, and unjust enrichment. Id. The court
       found that Victoria’s claims were unenforceable because they contravened the public policy
       “implicit in the statutory scheme of the Illinois Marriage and Dissolution of Marriage Act,
       disfavoring the grant of mutually enforceable property rights to knowingly unmarried
       cohabitants.” Id. at 66. According to the court, a contrary result would reinstate common law
       marriage, which was outlawed in 1905. Id. at 65.


                                                     -6-
¶ 25        As Freedman acknowledges in her reply brief, Hewitt was essentially rejected in
       Blumenthal, 2014 IL App (1st) 132250. There, Brewer, who had been in a domestic
       partnership with Blumenthal since 1981 or 1982, asserted claims against her former domestic
       partner that included constructive trust, quantum meruit, and restitution. Id. ¶¶ 3, 11. The court
       found that after the Illinois legislature repealed the language that criminalized cohabitation in
       1990, “the primary basis for the result in Hewitt–that agreements between unmarried parties
       are not enforceable because their relationship is illicit–ceased to exist.” Id. ¶ 25. The court
       further stated that “United States courts are increasingly inclined to enforce agreements
       between former cohabitants” and pointed out other changes and notable cases since Hewitt. Id.
       ¶¶ 30, 33-34. Additionally, the court noted that Brewer alleged “that the couple intentionally
       comingled and shared their assets based on a mutual commitment and expectation of a lifelong
       relationship, that they divided their domestic and work responsibilities to best provide for the
       three children they had together, and that neither partner intended for their decisions and
       family roles to leave Brewer at a financial disadvantage later in life.” Id. ¶ 35. Significantly,
       the court stated that Brewer was not bringing a statutory claim or asking the court to give her a
       new legal status or descriptive title, but rather “wants only to bring common law claims that are
       available to other people.” Id. ¶ 38. Overall, Blumenthal appears to reject Hewitt and permits
       unmarried cohabitants to bring common law claims against each other.
¶ 26        Freedman repeatedly contends that unmarried cohabitants should have property rights.
       What Freedman fails to grasp is that based on Blumenthal, unmarried cohabitants do have
       property rights, and can enforce them using common law claims. However, Freedman’s claim
       for palimony is insufficient because it consists of a bare request for half of Muller’s earnings
       accumulated during their relationship, without any reference to a common law claim that could
       lead to such relief. This prevents her claim from being a legally recognized cause of action in
       Illinois. Her palimony claim incorporates 23 paragraphs of factual allegations and statements,
       states that the parties “cohabited and lived in a marital like relationship” for 10 years
       continuously and then on-and-off for 4 years, and asserts that “[c]ertain courts have recognized
       property rights that unmarried cohabitants have upon dissolution of their relationship.”
       Freedman has not stated what property rights, if any, she has in half of Muller’s earnings.
¶ 27        Out-of-state jurisdictions, heavily relied upon by Freedman, also do not allow for a
       palimony claim as framed in her complaint. Freedman’s cited cases involve equitable grounds
       or a promise or agreement, whether express or implied, concerning the property at issue. In
       Marvin v. Marvin, 557 P.2d 106, 116 (Cal. 1976), the court found that “adults who voluntarily
       live together and engage in sexual relations are nonetheless as competent as any other persons
       to contract respecting their earnings and property rights” and noted that the plaintiff had
       alleged that the parties “agreed to pool their earnings, *** contracted to share equally in all
       property acquired, and that [the] defendant agreed to support plaintiff.” In Glasgo v. Glasgo,
       410 N.E.2d 1325, 1327, 1331 (Ind. Ct. App. 1980), the court stated that recovery for unmarried
       people “would be based only upon legally viable contractual and/or equitable grounds which
       the parties could establish according to their own particular circumstances,” and noted that the
       plaintiff “invoked both contractual and equitable grounds” for relief. See also Wood v. Collins,
       812 P.2d 951, 956 (Alaska 1991) (“[p]roperty accumulated before separation should be
       divided by determining the express or implied intent of the parties”); Boland v. Catalano, 521
A.2d 142, 145 (Conn. 1987) (stating that cohabitation alone does not create a contractual
       relationship or impose other legal duties on the parties, but that “[o]rdinary contract principles


                                                   -7-
       are not suspended *** for unmarried persons living together”); Crossen v. Feldman, 673 So.
2d 903, 903 (Fla. Dist. Ct. App. 1996) (where woman sought to enforce oral contract for
       support during pregnancy and for a reasonable time thereafter, court stated “this case simply
       involves whether these parties entered into a contract for support, which is something they are
       legally capable of doing”); Hudson v. DeLonjay, 732 S.W.2d 922, 927 (Mo. Ct. App. 1987)
       (noting that the relevant inquiry was whether there was an agreement, either express or implied
       in fact, which was supported by valid consideration and stating that the defendant argued that
       she and the plaintiff had an express agreement to pool resources and share assets, or in the
       alternative, that the court could find an implied-in-fact contract from the parties’ conduct);
       Connell v. Diehl, 938 A.2d 143, 153 (N.J. Super. Ct. App. Div. 2008) (to establish prima facie
       case for palimony, one required element is that the defendant promised the plaintiff he or she
       would support him or her for life).
¶ 28        Thus, both in Illinois and in other jurisdictions, parties have mutually enforceable property
       rights. However, Freedman’s palimony claim sought one-half of Muller’s earnings without
       asserting any equitable claim or any sort of promise or agreement that would lead to that relief.
       To be sure, Freedman’s complaint notes various financial promises made by Muller.
       According to Freedman, when it was discovered that Muller had a lung tumor, he convinced
       her that if she would take care of him physically and emotionally, he would take care of
       Freedman financially. However, this promise was made in the context of taking care of
       Muller’s health, and we fail to see the connection between this promise and a claim for
       one-half of Muller’s earnings. Freedman’s complaint also describes other promises Muller
       allegedly made, such as buying her stock and properties. Although Freedman initially states in
       her reply brief that these promises would have amounted to financial support for the rest of her
       life, she later states in her reply brief that the complaint “does not plead a lifetime promise of
       support.” As such, Muller’s other promises also do not amount to an agreement for one-half of
       Muller’s earnings. Overall, Freedman fails to point to any connection between her factual
       allegations and her requested remedy of one-half of Muller’s income, other than their
       relationship itself. Because an agreement or promise or an equitable claim is necessary for
       Freedman to enforce a property right against Muller, and her palimony claim does not include
       those elements, her palimony claim failed to allege facts sufficient to bring her claim within a
       legally recognized cause of action, and was properly dismissed. See Redelmann, 375 Ill. App.
3d at 921.
¶ 29        As an additional concern, if Freedman’s palimony claim went forward, we would be
       creating an entirely new avenue for relief for unmarried cohabitants. We believe this is a task
       for the General Assembly, which has a superior ability to gather and synthesize data and is the
       “only entity with the power to weigh and properly balance the many competing societal,
       economic, and policy considerations involved.” Charles v. Seigfried, 165 Ill. 2d 482, 493
       (1995). However, we note that Freedman is not left without any potential relief, as her six
       common law claims against Muller survived the motion to dismiss.
¶ 30        Freedman additionally contends that Hewitt’s refusal to recognize rights for unmarried
       partners while the law recognizes other relationships violates the equal protection and due
       process clauses of the United States and Illinois Constitutions. Given Blumenthal’s rejection of
       Hewitt and recognition of mutually enforceable property rights, Freedman’s contention is no
       longer relevant. Nonetheless, we agree with Muller that Freedman waived this issue by not
       raising it in the circuit court. Generally, reviewing courts will not rule on constitutional issues


                                                    -8-
       unless they were raised and passed upon by the trial court. Saunders v. Michigan Avenue
       National Bank, 278 Ill. App. 3d 307, 311 (1996).
¶ 31       For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 32      Affirmed.




                                              -9-